[Cite as Univ. Hts. v. Univ. Realty USA, L.L.C., 2022-Ohio-3034.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

CITY OF UNIVERSITY HEIGHTS,                            :

                 Plaintiff-Appellee,                   :
                                                                    No. 110728
                 v.                                    :

UNIVERSITY REALTY USA, LLC,                            :

                 Defendant-Appellant.                  :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 1, 2022


                   Civil Appeal from the Shaker Heights Municipal Court
                                   Case No. 19CRB01016


                                            Appearances:

                 Nicola, Gudbranson & Cooper, LLC, and Michael E.
                 Cicero, for appellee.

                 Friedman & Nemecek, L.L.C., Eric C. Nemecek, and
                 Mary K. Walsh, for appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant, University Realty USA, LLC (“University

Realty”), appeals the trial court’s imposition of fines and asks this court to vacate the
sentence and remand the matter to the trial court for a new sentencing hearing. We

affirm the trial court’s decision.

I.    Facts and Procedural History

               University Realty was operating a synagogue out of a single-family

residence in the city of University Heights. On September 6, 2019, plaintiff-appellee

city of University Heights (the “city”) filed five violations against University Realty,

alleging that University Realty violated several University Heights Codified

Ordinances (“UHCO”). The counts included two counts in violation of UHCO

1280.11, Home Occupations Regulated; one count in violation of UHCO 1420.03,

Review of Plans; one count in violation of UHCO 1420.02, Payment of Filing Fee

required; and UHCO 1274.04(a), Parking Facilities.

               On May 12, 2021, University Realty pleaded no contest to each of the

counts, and the trial court found University Realty guilty of each violation and

scheduled a sentencing hearing for June 23, 2021. On May 28, 2021, the city

amended the violations to one count in violation of UHCO 1420.02, Payment of

Filing Fee Required; one count in violation of UHCO 1274.04(a), Parking Facilities;

and one count in violation of UHCO 1250.02, Permitted Uses. Each violation was

committed for 187 days, totaling 561 total counts.

               On June 23, 2021, a hearing was held and the city was permitted to

amend the violations postconviction. On July 8, 2021, a sentencing hearing was

held, and the court’s docket reflects that University Realty was found guilty on all
three counts of the amended complaint. University Realty requested that the court

consider a fine that was a fraction of the statutory maximum amount and suggested

a fine of $25,000. After considering the evidence and counsel’s arguments, the trial

court imposed the following sentence on the violation of UHCO 1420.02 count: the

court fined University Realty $1,000 a day from February 1, 2019, to February 20,

2019, and placed University Realty on four years of probation. The daily fine and

probation were suspended from February 21, 2019, through August 7, 2019. On the

violation of UHCO 1250.02, the trial court fined University Realty $5,000 a day

from February 1, 2019, through February 6, 2019, and placed them on four years of

probation. The daily fine and probation were suspended from February 7, 2019,

through August 7, 2019. On the violation of UHCO 1274.04(a), the trial court fined

University Realty $2,500 a day from February 1, 2019, through February 6, 2019,

and placed them on four years of probation. The $2,500 daily fine and the four years

of probation were suspended from March 10, 2019, through August 7, 2019.

                University Realty was fined $1,590,000 in total. However, fines of

$1,525,000 were suspended. The total amount of fines assessed to University Realty

was $65,000,1 $40,000 more than University Realty requested. Additionally, costs

of $66,730 were assessed to University Realty. University Realty filed this appeal,

assigning two errors for our review:



       1
       The city’s brief incorrectly states that the total costs assessed to University Realty
was $50,000. However, the journal entry states that the costs assessed were $65,000.
      I.     The sentencing court committed an abuse of discretion by
             imposing almost $1.6 million in fines for misdemeanor
             convictions without considering, and in contravention of, the
             sentencing factors set forth in R.C. 2929.22; and

      II.    The sentence is contrary to law because the trial court imposed
             fines that exceeded the maximum amounts permitted under
             local ordinance and the Ohio Revised Code.

II.   Sentencing Factors

      A.     Standard of Review

               “A trial court enjoys broad discretion in imposing sentence on a

misdemeanor offense.” Lakewood v. Dobra, 8th Dist. Cuyahoga No. 106001, 2018-

Ohio-960, ¶ 8, citing Cleveland v. Meehan, 8th Dist. Cuyahoga No. 100202, 2014-

Ohio-2265, ¶ 7. “The sentence imposed by the trial court will not be disturbed on

appeal absent an abuse of this discretion.” Id.

               An abuse of discretion connotes more than an error in law or

judgment; rather it implies that the trial court’s attitude is unreasonable, arbitrary

or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983). More recent decisions have held that “[a] court abuses its discretion

when a legal rule entrusts a decision to a judge’s discretion and the judge’s exercise

of that discretion is outside the legally permissible range of choices.” State v.

Hackett, 164 Ohio St.3d 74, 2020-Ohio-6699, 172 N.E.3d 75, ¶ 19. An abuse of

discretion may also be found “where a trial court ‘applies the wrong legal standard,

misapplies the correct legal standard, or relies on clearly erroneous findings of fact.’”
Thomas v. Cleveland, 176 Ohio App.3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15

(8th Dist.).

                “In fashioning a misdemeanor sentence, a trial court must consider

the overriding purposes of misdemeanor sentencing ‘to protect the public from

future crime by the offender and others and to punish the offender.’” Dobra at ¶ 9,

quoting R.C. 2929.21. “The trial court must also consider all factors enumerated in

R.C. 2929.22(B).” Id.

                “This court has held that the trial court’s failure to consider these

factors constitutes an abuse of discretion.” Id. at ¶ 10, citing Maple Hts. v. Sweeney,

8th Dist. Cuyahoga No. 85415, 2005-Ohio-2820, ¶ 7. “However, the trial court is

not required to make factual findings on the record related to these factors.” Id.,

citing id. at ¶ 8. “Indeed, ‘when a misdemeanor sentence is within the statutory

limits, the trial court is presumed to have considered the required factors [under

R.C. 2929.22], absent a showing to the contrary by the defendant.’” Id., quoting id.

      B.       Law and Analysis

                In University Realty’s first assignment of error, they argue that the

trial court abused its discretion by imposing a fine of almost $1.6 million without

considering the sentencing factors set forth in R.C. 2929.22. R.C. 2929.22(B) states:

      (1)      In determining the appropriate sentence for a misdemeanor,
               the court shall consider all of the following factors:

               (a)   The nature and circumstances of the offense or offenses;
            (b)    Whether the circumstances regarding the offender and
                   the offense or offenses indicate that the offender has a
                   history of persistent criminal activity and that the
                   offender’s character and condition reveal a substantial
                   risk that the offender will commit another offense;

            (c)    Whether the circumstances regarding the offender and
                   the offense or offenses indicate that the offender’s
                   history, character, and condition reveal a substantial risk
                   that the offender will be a danger to others and that the
                   offender’s conduct has been characterized by a pattern of
                   repetitive, compulsive, or aggressive behavior with
                   heedless indifference to the consequences;

            (d)    Whether the victim’s youth, age, disability, or other
                   factor made the victim particularly vulnerable to the
                   offense or made the impact of the offense more serious;

            (e)    Whether the offender is likely to commit future crimes in
                   general, in addition to the circumstances described in
                   divisions (B)(1)(b) and (c) of this section;

            (f)    Whether the offender has an emotional, mental, or
                   physical condition that is traceable to the offender’s
                   service in the armed forces of the United States and that
                   was a contributing factor in the offender’s commission of
                   the offense or offenses; and

            (g)    The offender’s military service record.

      (2)   In determining the appropriate sentence for a misdemeanor, in
            addition to complying with division (B)(1) of this section, the
            court may consider any other factors that are relevant to
            achieving the purposes and principles of sentencing set forth in
            section 2929.21 of the Revised Code.

              Although the trial court assessed $1,590,000 in fines, it suspended all

but $65,000. In its journal entry, the trial court did not make factual findings on

the record or incorporate its findings in its journal entry that it considered the
required factors under R.C. 2929.22. However, the trial court is not required to

make the factual findings on the record if the sentence is within the statutory limits.

See State v. Thompson, 8th Dist. Cuyahoga No. 107524, 2019-Ohio-1777, ¶ 26.

University Realty has not demonstrated that the trial court did not consider the

required factors under R.C. 2929.22 before sentencing. The fact that the trial court

suspended $1,540,000 in fines and also suspended the probationary period is

reflective of the trial court’s consideration of the required factors. University Realty

requested that the trial court impose fines that were a fraction of the statutory

permissible amount. The record reveals that the trial court obliged.

               University Realty also argued that the trial court did not consider

their ability to pay the fine under R.C. 2929.22(F). However, University Realty’s

reliance on R.C. 2929.22(F) is misplaced because this portion of the statute has not

existed since 2004. Additionally, University Realty requested that the trial court

impose a $25,000 fine, which suggests that there is an ability to pay.

               Therefore, University Realty’s first assignment of error is overruled.

III.   Sentence Contrary to Law

       A.    Standard of Review

               “Ordinarily, courts of appeal review misdemeanor sentences for an

abuse of discretion.” Cleveland v. Jaber, 8th Dist. Cuyahoga No. 109648, 2021-

Ohio-1486, ¶ 10, citing S. Euclid v. Bickerstaff, 8th Dist. Cuyahoga No. 107526,

2019-Ohio-2223, ¶ 11. “However, when a misdemeanor sentence for financial

sanctions is imposed above the statutory maximum, those sentences are deemed to
be contrary to law.” Id., citing Cleveland v. Aeon Fin., L.L.C., 8th Dist. Cuyahoga

No[s]. 103235, [103236, 103532, and 103533], 2016-Ohio-4559, ¶ 31.

      B.    Law and Analysis

              In University Realty’s second assignment of error, they contend that

the sentence imposed by the trial court is contrary to law because the trial court

imposed fines that exceeded the maximum amounts permitted under local

ordinances and the Ohio Revised Code. At sentencing, the trial court assessed

$1,590,000 in fines, and it suspended all but $50,000 in total.

              On the violation of the UHCO 1420.02 count, the court fined

University Realty $1,000 a day from February 1, 2019, to February 20, 2019, and

placed University Realty on four years of probation. The daily fine and probation

were suspended from February 21, 2019, through August 7, 2019. On the violation

of UHCO 1250.02, the trial court fined University Realty $5,000 a day for

February 1, 2019, through February 6, 2019, and placed them on four years of

probation. The daily fine and probation were suspended from February 7, 2019,

through August 7, 2019. On the violation of UHCO 1274.04(a), the trial court fined

University Realty $2,500 a day from February 1, 2019, through February 6, 2019,

and placed them on fours of probation. The $2,500 daily fine and the four years of

probation were suspended from March 10, 2019, through August 7, 2019.

              University Realty contends that the trial court should have fined them

$1,000 a day for the UHCO 1250.02 and 1274.04(a) violations instead of $2,500 a

day, in accordance with UHCO 698.02(f)(B)(1)(a). However, at sentencing, the trial
court determined that University Realty is a corporate entity for the purposes of

sentencing under UHCO 606.09(a)(2), (3), and (4) and R.C. 2901.23, which applies

because University Realty is an organization under the definition of the statute;

they committed building and zoning code offenses; and these offenses are strict

liability offenses. See N. Olmsted v. Rock, 8th Dist. Cuyahoga No. 105566, 2018-

Ohio-1084, ¶ 20. UHCO 606.09 and R.C. 2901.23 state:

      (a)   An organization may be convicted of an offense under any of the
            following circumstances:

             (1)   The offense is a minor misdemeanor committed by an
                   officer, agent, or employee of the organization acting in
                   its behalf and within the scope of the officer’s, agent’s, or
                   employee’s office or employment, except that if the
                   section defining the offense designates the officers,
                   agents, or employees for whose conduct the organization
                   is accountable or the circumstances under which it is
                   accountable, those provisions shall apply.

            (2)    A purpose to impose organizational liability plainly
                   appears in the section defining the offense, and the
                   offense is committed by an officer, agent, or employee of
                   the organization acting in its behalf and within the scope
                   of the officer’s, agent’s, or employee’s office or
                   employment, except that if the section defining the
                   offense designates the officers, agents, or employees for
                   whose conduct the organization is accountable or the
                   circumstances under which it is accountable, those
                   provisions shall apply.

            (3)    The offense consists of an omission to discharge a specific
                   duty imposed by law on the organization.

            (4)    If, acting with the kind of culpability otherwise required
                   for the commission of the offense, its commission was
                   authorized, requested, commanded, tolerated, or
                   performed by the board of directors, trustees, partners,
                   or by a high managerial officer, agent, or employee acting
                  in behalf of the organization and within the scope of such
                  a board’s or person’s office or employment.

      (b)   If strict liability is imposed for the commission of an offense, a
            purpose to impose organizational liability shall be presumed,
            unless the contrary plainly appears.

      (c)   In a prosecution of an organization for an offense other than
            one for which strict liability is imposed, it is a defense that the
            high managerial officer, agent, or employee having supervisory
            responsibility over the subject matter of the offense exercised
            due diligence to prevent its commission. This defense is not
            available if it plainly appears inconsistent with the purpose of
            the section defining the offense.

      (d)   As used in this section, “organization” means a corporation for
            profit or not for profit, partnership, limited partnership, joint
            venture, unincorporated nonprofit association, estate, trust, or
            other commercial or legal entity. “Organization” does not
            include an entity organized as or by a governmental agency for
            the execution of a governmental program.

              “R.C. 2929.28 governs the fines a court may impose for misdemeanor

offenses, and R.C. 2929.31 increases the amount of the fine if the offender is an

organization.” Aeon Fin., L.L.C., 8th Dist. Cuyahoga Nos. 103235, 103236, 103532,

and 103533, 2016-Ohio-4559, at ¶ 12. Because University Realty is an organization

under UHCO 606.09, UHCO 698.04(a)(1) applies, which states, in part:

      (a)   Regardless of the other penalties provided in Section 698.02,
            an organization convicted of an offense pursuant to
            Section 606.09 shall be fined by the court as follows:

            (1)   For a misdemeanor of the first degree, not more than five
                  thousand dollars ($5,000.00).

              University Realty was found guilty of 561 first-degree misdemeanor

counts. The sentencing fines applied to each count. Thus, the trial court, in
accordance with the statute, could have fined University Realty $2,805,000 instead

of $50,000. Additionally, if the trial court accepted University Realty’s expectation

of a fine of $1000 for each count, they would be responsible for $561,000, more than

the $50,000 fined after the suspension of fines. We find that this sentence is within

the statutory range. See Aeon Fin., L.L.C. at ¶ 13.

              Therefore, University Realty’s second assignment of error is

overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Shaker Heights Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., CONCURS;
EILEEN T. GALLAGHER, J., CONCURS IN JUDGMENT ONLY